Citation Nr: 0730704	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  05-38 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The veteran had active service from August 1960 to January 
1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Milwaukee, Wisconsin, Department of Veterans Affairs (VA) 
Regional Office (RO), that, in pertinent part, denied the 
above claim.

In April 2007, the veteran testified at a personal hearing 
over which the undersigned Acting Veterans Law Judge presided 
while at the RO.  A transcript of the hearing has been 
associated with the veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c), (d) (2006).

The veteran contends that he currently has symptoms 
associated with non-Hodgkin's lymphoma that are etiologically 
related to exposure to various toxins during his period of 
active service, including hydrogen sulfide, diesel vapors, 
mercury, cleaning agents, cigarette smoke, automobile fuel, 
hydrogen sulfate, sulfuric acid, hydraulic oil, PCB's, 
ionizing radiation, lead, chromates, polyvinyl acetate, 
polyamide paints, explosives, weapons fuels, and the 
residuals of scrapings from submarine torpedo tubes.

The veteran has also asserted that his non-Hodgkin's lymphoma 
was etiologically related to a lump in the roof of his mouth 
that was first diagnosed in March 1991.  In June 2006, the RO 
endeavored to obtain a medical opinion seeking an etiological 
relationship between the March 1991 diagnosis and the current 
manifestation of non-Hodgkin's lymphoma.  A VA examination 
report dated in June 2006 shows that the examiner opined that 
without review of dental records of the veteran from 1991 to 
2002, he could not resolve the issue without resorting to 
mere speculation.  

Subsequently, in April 2007, the veteran submitted copies of 
his service dental records dated from March 1962 to January 
1992 and post-service private dental records dated from April 
1995 to March 2004.  In light of the June 2006 VA examiner's 
opinion and the subsequent receipt of dental records of the 
veteran dated from March 1962 to January 1992, the Board 
finds that, on remand, an additional opinion should be 
obtained as to whether the veteran's currently diagnosed non-
Hodgkin's lymphoma is etiologically related to the lump in 
the roof of his mouth that was first diagnosed in March 1991.  
See 38 C.F.R. § 3.159(c)(4) (2006).

Additionally, in September 2007, the veteran forwarded 
additional evidence directly to the Board.  He did not waive 
initial consideration of this material by the RO.  In these 
circumstances, the law requires that the Board return the 
appeal to the RO for initial consideration of the new 
evidence.

In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir. 2003).  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2) was invalid because in conjunction with 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of local jurisdiction (AOJ) for initial consideration 
and without having to obtain the appellant's waiver, which 
was contrary to 38 U.S.C.A. § 7104(a).

Here, the record has been supplemented with additional 
evidence that has not been reviewed by the RO.  In September 
2007, the Board received a Statement In Support Of Claim (VA 
Form 21-4138) dated in September 2007, a private medical 
record from H. J. Rasool, M.D. dated in August 2007, two 
separate treatises on occupational exposure to solvents and 
the risk of lymphomas, and lay statement communication from 
fellow-servicemen of the veteran.  This additional evidence 
has not been reviewed by the RO since the most recent 
supplemental statement of the case was issued in November 
2006.  The additional evidence was received by the Board 
absent a written waiver of AOJ initial consideration of such 
evidence. Under DAV, the Board has no recourse but to remand 
the case for AOJ initial consideration of additional 
evidence.

Accordingly, the case is REMANDED for the following action:

1.  The veteran's claims folder should be 
returned to the VA examiner that provided 
the June 2006 opinion, if possible.  If 
the examiner is unavailable, or unable to 
provide an updated opinion in light of 
the additional dental records of the 
veteran dated from March 1962 to January 
1992, then a new examiner must be asked 
for the required opinion.  The veteran's 
claims folder and a copy of this remand 
must be provided to the examiner.

The examiner is to be requested to review 
the additional dental records submitted 
by the veteran and to provide an opinion 
as to whether the lump in the roof of his 
mouth that was first diagnosed in March 
1991 was an early manifestation of the 
eventual diagnosis of non-Hodgkin's 
lymphoma, or whether the two diagnoses 
are otherwise etiologically related.

A complete rationale for any opinion 
expressed should be provided.  It is 
requested that the examiner discuss the 
prior medical evidence in detail and 
reconcile any contradictory evidence. 

2.  Review the veteran's claims file and 
ensure that the foregoing development 
actions have been conducted and completed 
in full.  Specific attention is directed 
to the requested examination report.  
Ensure that the medical report is 
complete and in full compliance with the 
above directives.  If the report is 
deficient in any manner or fails to 
provide the specific opinion requested, 
it must be returned to the examiner for 
correction.  38 C.F.R. § 4.2 (2006); see 
also Stegall v. West, 11 Vet. App. 268 
(1998).  

3.  Readjudicate the veteran's claim 
giving consideration to the additional 
evidence from the veteran which was 
received by the Board in September 2007, 
with application of all appropriate laws 
and regulations, including consideration 
of any additional information obtained as 
a result of this remand.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). The purposes of this REMAND 
are to obtain additional information and comply with due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



